IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41164
                         Conference Calendar



DARRELL WAYNE JOHNSON,

                                          Plaintiff-Appellant,

versus

N. JACKSON, Major; JACKSON, Miss; GROVER, Captain,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-00-CV-111
                      --------------------
                         April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Darrell Wayne Johnson appeals the dismissal of his 42 U.S.C.

§ 1983 suit.   Johnson’s brief is inadequate as it fails to cite

to any facts or authorities supporting his claims.     See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993) (failure to brief

issue adequately, even by pro se appellant, constitutes

abandonment of claim).   Further, he fails to demonstrate how the

purported deletion of his mental status from Texas prison records

violates any federal constitutional or statutory rights.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41164
                                -2-

     For the foregoing reasons, we dismiss Johnson’s appeal as

frivolous.   See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   The magistrate judge’s dismissal of Johnson’s complaint

and this court’s dismissal of the appeal as frivolous count as

two “strikes” for purposes of 28 U.S.C. § 1915(g).    See Adepegba

v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).    The district

court also dismissed a prior 42 U.S.C. § 1983 action by Johnson

as frivolous.   See Johnson v. Weseman, No. C-00-280 (S.D. Tex.

Sept. 13, 2000).   Thus, Johnson has three “strikes” and is now

barred from proceeding in forma pauperis pursuant to 28 U.S.C.

§ 1915 while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR ORDERED.